DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 01/21/2022 has been entered. Claims 1-4, and 6-10 are pending in the Application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin King (Reg. No. 50,464) on 8/10/2022.

The application has been amended as follows: In the claims, claims 1 and 8 have been amended.

 1. (Currently amended) An electronic device, comprising: 
a slave chip, configured to generate a plurality of data segments, having at least one idle interval indicated by an idle control character, and at least one interrupt message and the slave chip comprising an encoder configured to encode the data segments and the interrupt message to generate a digital data, wherein the interrupt message is inserted in the idle interval between the data segments; and 
a main chip, coupled to the slave chip, configured to receive the digital data, and comprising: 
a decoder configured to decode the digital data to obtain the data segments and the interrupt message;
 a control circuit, coupled to the decoder and configured to handle the interrupt message; 
and an in-band bus, coupled between the decoder and the control circuit and configured to transmit the interrupt message.

8. (Currently Amended) A network switch, comprising: 
a port physical layer chip, comprising a first data pin and an encoder and configured to perform following steps: 
generating a plurality of packets having at least one idle interval indicated by an idle control character; 
generating an interrupt message upon a detection of an interrupt event, wherein the interrupt message is inserted in the idle interval between the packets; 
generating a digital data by using the encoder to encode the packets and the interrupt message; and 
transmitting the digital data through the first data pin; and 
a main chip, comprising a second data pin and a decoder, coupled to the port physical layer chip through the first data pin and the second data pin, and configured to perform following steps: 
receiving the digital data through the second data pin; 
obtaining the packets and the interrupt message by using the decoder to decode the digital data; and 
handling the interrupt event.

End Amendment.

Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the Applicant’s persuasive arguments filed 07/01/2022 with respect to claim 6. Per the Examiner’s Amendment above, claims 1 and 8 has been amended to incorporate the allowable subject matter found in claim 6. The Examiner’s reasons for allowance are corresponding with the reasons stated in the remarks filed 07/01/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184